          Case 3:17-cv-03301-EMC Document 123 Filed 11/08/19 Page 1 of 1




                     UNITED STATES COURT OF APPEALS                      FILED
                            FOR THE NINTH CIRCUIT                         NOV 8 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
HIQ LABS, INC.,                                 No.   17-16783

                 Plaintiff-Appellee,            D.C. No. 3:17-cv-03301-EMC
                                                Northern District of California,
 v.                                             San Francisco

LINKEDIN CORPORATION,                           ORDER

                 Defendant-Appellant.

Before: WALLACE and BERZON, Circuit Judges, and BERG,* District Judge.

      The panel has unanimously voted to deny appellant’s petition for rehearing.

Judge Berzon has voted to deny the petition for rehearing en banc. Judge Wallace

and Judge Berg recommend denial of the petition for rehearing en banc.

      The full court has been advised of the petition for rehearing en banc, and no

judge has requested a vote on whether to rehear the matter en banc. Fed. R. App. P.

35.

      The petition for rehearing is denied and the petition for rehearing en banc is

rejected.




      *
             The Honorable Terrence Berg, United States District Judge for the
Eastern District of Michigan, sitting by designation.
